DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a non-final rejection in response to the communication filed 01/15/2021. Claims 1-19 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation “essentially parallel to the respectively adjacent outer surface of the inner blade section.” While essentially is understood by one having ordinary skills in the art as being parallel with minor deviations, it is unclear “the respectively adjacent outer surface of the inner blade section. First, this limitation was not previously introduced and lacks antecedent basis, and secondly the instant application figures show the surface being to the trailing edge segment and will be interpreted as such for examination purposes.
Claim 13 recites the limitation "the surface of the inner blade section" and subsequent “surface of the inner blade section” in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim and it seems the second instance should read “the surface of the inner blade section” and the first instance introduced.
The term "rose profile configuration" in claim 15 is a relative term which renders the claim indefinite.  The term "rose profile configuration" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The instant specification, on page 8, ll 20-23, design which seems to be of a curving portion and with an extended portion resembling a thorn thus it is unclear what constitutes a rose profile.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim recites the limitation “first and second sections” in line 3 which was introduced in claim 5 to which this claim is dependent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following rejections are based on as best as the indefiniteness of the claims are understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document 2014/064626 to Rochholz (Rochholz) in view of US Patent Application Publication 2016/0177922 to Zamora Rodriguez et al. (Zamora Rodriguez).
In Reference to Claim 1
Rochholz discloses a rotor blade (7) for a wind turbine (1), comprising:
an inner blade section (13, see figure 3) extending from a rotor blade root (9) in a longitudinal direction of the rotor blade (B), and a trailing edge segment (8) arranged on the inner blade section thereby increasing a chord length (C) of the rotor blade along a portion of the rotor blade longitudinal direction of the rotor blade (8 along B as seen in figure 2), 
wherein the rotor blade has a pressure-side face (17, 20) and a suction-side face, (18, 21) which are respectively formed of parts of the inner blade section (13) and of the trailing edge segment (8), 
wherein, on the pressure-side face and on the suction-side face of the rotor blade in a region of the trailing edge segment (8) there is at least one pair of air inlet and air outlet (of 14 at 20 and at 21 respectively), wherein the air inlet and air outlet of each pair are fluidically coupled to one another (see flow arrow F3).
Rochholz does not teach wherein on the suction-side face there is arranged at least one covering element, wherein the at least one covering element overlaps the air outlet of a respective one of the at least one pair and is configured to close or open the respective air outlet.
Zamora Rodriguez is also related to the routing of air through an airfoil (20) and through an opening (32C), as the claimed invention, and teaches wherein on an outlet side the opening (see flow arrow 34) there is arranged at least one covering element (42C), wherein the at least one covering element overlaps an air outlet of a respective one of the at least one pair (of the inlet and outlet of the opening 32C) and is configured to close or open the respective air outlet (see figure 7 and paragraph [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor blade and air outlet of Rochholz to have a covering element as taught by Zamora Rodriguez, so as to further modulate the air flowing through the opening of Rochholz and accounting for different conditions the blade might experience (see paragraph [0022] of Zamora Rodriguez).
In Reference to Claim 2
Rochholz, as modified by Zamora Rodriguez, discloses the rotor blade as claimed in claim 1, wherein the at least one pair of air inlet and air outlet are fluidically coupled to one another (see flow arrow F3 in Rochholz) by the trailing edge segment (8, Rochholz).
In Reference to Claim 4
Rochholz, as modified by Zamora Rodriguez, discloses the rotor blade as claimed in claim 1, wherein the at least one covering element (42C, Zamora Rodriguez) is configured to redirect an air flow in a region of the air outlet essentially parallel (see flow arrow 34, Zamora Rodriguez with essentially understood to parallel with minor deviations) to the respectively adjacent outer surface (22 of Zamora Rodriguez as it would to 21 of Rochholz as modified) of the inner blade section (of surface 21 of Rochholz).
In Reference to Claim 5
Rochholz, as modified by Zamora Rodriguez, discloses the rotor blade as claimed in claim 1, wherein the at least one covering element (42C, Zamora Rodriguez) has a first section (left portion of 42C as attached to 22, Zamora Rodriguez), wherein the at least one covering element is attached to the inner blade section (13 of Rochholz as modified) by the first section, and wherein the at least one covering element has a second section (right portion of 42C) that overlaps the respective air outlet (of Rochholz as modified).
In Reference to Claim 7
Rochholz, as modified by Zamora Rodriguez, discloses the rotor blade as claimed in claim 5, wherein the at least one covering element comprises first and second sections (left portion of 42C as attached and right portion as free to move of Zamora Rodriguez).
In Reference to Claim 8
Rochholz, as modified by Zamora Rodriguez, discloses the rotor blade as claimed in claim 7, wherein the first section and the second section are coupled together by a joint (hinge of 42C of Zamora Rodriguez).
In Reference to Claim 9
Rochholz, as modified by Zamora Rodriguez, discloses the rotor blade as claimed in claim 1, wherein the trailing edge segment (8, Rochholz) has a first edge and a second edge (bottom and top portion of 8 adjacent 22, Rochholz), wherein the first edge and the second edge bound the pressure-side face (20, Rochholz) and the suction-side face (21, Rochholz) of the trailing edge segment.
In Reference to Claim 10
Rochholz, as modified by Zamora Rodriguez, discloses the rotor blade as claimed in claim 9, wherein the trailing edge segment has a forward edge section arranged on the first edge (bottom left portion of 8, Rochholz), wherein the forward edge section extends in a circumferential direction of the inner blade section (13, as seen in figure 3 of Rochholz).
In Reference to Claim 11
Rochholz, as modified by Zamora Rodriguez, discloses the rotor blade as claimed in claim 1, wherein the at least one pair of air inlet and air outlet is located in a transition region (i.e. region of a curving of the airfoil of 13 and 8 of Rochholz) between the inner blade section (13, Rochholz) and the trailing edge segment (8, Rochholz).
In Reference to Claim 12
Rochholz, as modified by Zamora Rodriguez, discloses the rotor blade as claimed in claim 1, wherein the trailing edge segment includes at least one contour element (top or bottom left portion of 8 relative to 22, Rochholz) that extends in the circumferential direction of the inner blade section (13, Rochholz), and at least one profile element (right portion of 8, Rochholz) that is arranged at an angle to the contour element (i.e. as extending outward right from the left section of 8) on the suction-side face (21, Rochholz).
In Reference to Claim 13
Rochholz, as modified by Zamora Rodriguez, discloses the rotor blade as claimed in claim 12, wherein the contour element (top or bottom left portion of 8 relative to 22, Rochholz) is configured to be attached to and at a radial distance from the surface of the inner blade section (13, Rochholz) by webs (individual connecting portions as seen between segments of 8, figure 2 of Rochholz, not labeled) arranged on that surface of the inner blade section.
In Reference to Claim 18
Rochholz, as modified by Zamora Rodriguez, discloses a wind turbine (1, Rochholz), comprising: a tower (2), a nacelle (3), a rotor (5), and at least one rotor blade (7), as claimed in claim 1 coupled to the rotor (5).

Claims 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document 2014/064626 to Rochholz (Rochholz) in view of US Patent Application Publication 2016/0177922 to Zamora Rodriguez et al. (Zamora Rodriguez) as applied to claims 2 and 5 above, and further in view of US Patent 3,144,220 to Kittelson (Kittelson).
In Reference to Claim 3
Rochholz, as modified by Zamora Rodriguez, discloses the rotor blade as claimed in claim 2, except, wherein the at least one covering element is actuable in dependence on a stagnation pressure that builds up inside the trailing edge segment.
Kittelson is also related to the routing of air through an airfoil (as seen in figure 4) and through an opening (40), as the claimed invention, and teaches wherein at least one covering element (41) is actuable in dependence on a stagnation pressure that builds up (i.e. pressure that builds up in 40 to overcome the spring tension of 46 and opening 41, see col 4, ll 10-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor blade and covering element of Rochholz, as modified by Zamora Rodriguez, to be actuable and in dependence on a stagnation pressure (as taught by Kittelson) and pressure that builds up inside the trailing edge segment (of and in the opening of Rochholz as modified), so as to reduce the effect of undesirable transient forces by automatically controlling the opening and closing of the covering element and relative to pressures experienced by the rotor blade (see col 1, ll 57-66 of Kittelson).
In Reference to Claim 6
Rochholz, as modified by Zamora Rodriguez, discloses the rotor blade (108) as claimed in claim 5, except, wherein the second section of the at least one covering element is elastic.
Kittelson is also related to the routing of air through an airfoil (as seen in figure 4) and through an opening (40), as the claimed invention, and teaches wherein a second section (right portion of 41) of at least one covering (41) element is elastic (by virtue of spring 46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor blade of Rochholz, as modified by Zamora Rodriguez, wherein the second section of the at least one covering element (as taught by Zamora Rodriguez) is elastic (as further taught by Kittelson), so as to reduce the effect of undesirable transient forces by automatically controlling the opening and closing of the covering element using an elastic feature and relative to pressures experienced by the rotor blade (see col 1, ll 57-66 of Kittelson).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document 2014/064626 to Rochholz (Rochholz) in view of US Patent Application Publication 2016/0177922 to Zamora Rodriguez et al. (Zamora Rodriguez) as applied to claim 12 above, and further in view of European Patent Application Document EP 2 514 961 A1 to Enevoldsen et al. (Enevoldsen).
In Reference to Claim 14
Rochholz, as modified by Zamora Rodriguez, discloses the rotor blade as claimed in claim 12, except, wherein at least one connection element is arranged or formed between the contour element and the profile element.
Enevoldsen is also related to the connection of an edge segment (1) attached to a surface of a wind turbine rotor blade (4), as the claimed invention, and teaches wherein at least one connection element (15) is arranged or formed between the contour element (right portion of 1, figure 4) and the profile element (left portion of 1, figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor blade of Rochholz, as modified by Zamora Rodriguez, to have a connection element as taught by Enevoldsen, so as to reinforce the connection of the contour and profile element of Rochholz (see paragraph [0022] of Enevoldsen).
In Reference to Claim 15
Rochholz, as modified by Zamora Rodriguez, and Enevoldsen, discloses the rotor blade as claimed in claim 14, wherein the at least one connection element has a rose profile configuration (as connecting between the two elements as best understood).

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document 2014/064626 to Rochholz (Rochholz) in view of US Patent Application Publication 2016/0177922 to Zamora Rodriguez et al. (Zamora Rodriguez) as applied to claim 12 above, and further in view of US Patent Application Publication 2011/0103952 to Pesetsky (Pesetsky).
In Reference to Claim 16
Rochholz, as modified by Zamora Rodriguez, discloses the rotor blade as claimed in claim 12, except, wherein the profile element is a sheet-like segment which can configured to be wound up using a winding device, and is configured to be braced by a batten arranged on the contour element.
Pesetsky is also related to the control of airflow through a wind turbine rotor blade 16, as the claimed invention, and teaches wherein a profile element (46) is a sheet-like segment (i.e. a semi-pliable member) which can configured to be wound up using a winding device (66), and is configured to be braced by a batten (structure of 34) arranged on a contour element (supporting structure of 42 connecting 34 to 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor blade and profile element of Rochholz, as modified by Zamora Rodriguez, to be a sheet-like element which can be wound up as taught by Pesetsky, so as to control load conditions on the rotor blade and using a known sheet-like member of opening and closing the air flow opening through the blade of Rochholz as modified (see paragraph [0008] of Pesetsky).
In Reference to Claim 17
Rochholz, as modified by Zamora Rodriguez, and Pesetsky, discloses the rotor blade as claimed in claim 16, wherein one or more rib bodies (top portions of 42 of Pesetsky as connecting right portion of 16 to the left portion of 16, figure 10) are between the batten (structure of 34) and the contour element (bottom portion of 42).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Document 2014/064626 to Rochholz (Rochholz) in view of US Patent Application Publication 2016/0177922 to Zamora Rodriguez et al. (Zamora Rodriguez) as applied to claim 18 above, and further in view of US Patent 8,475,129 to Haans et al. (Haans).
In Reference to Claim 19
Rochholz, as modified by Zamora Rodriguez, does not disclose a wind farm comprising: a plurality of wind turbines, at least one of the plurality of wind turbines being a wind turbine as claimed in claim 18.
Haans is also related to operation of a wind turbine (10) and control of air flow through the blade (22), as the claimed invention, and teaches a wind farm (see col 3, ll 51-58) comprising a plurality of wind turbines (predictably as being in a wind farm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wind turbine of Rochholz, as modified by Zamora Rodriguez, to be in a wind farm as taught by Haans, so as to have a supply of backup power by using wind turbines in a wind farm as is known in the art (see also col 3, ll 51-58 of Haans.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show air flow openings in airfoils, the connection of trailing edge segments to wind turbine rotor blades, covering elements for air outlets in airfoils and airfoils of wind turbine rotor blades, and the connections of a trailing edge segment an corresponding opening as in US Patent Application Publication 2017/0268480.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747